Exhibit 10.1 STOCK REPURCHASE AGREEMENT THIS STOCK REPURCHASE AGREEMENT (the “ Agreement ”) is made and entered into as of July 31, 2015 by and between George K. Broady (“ Seller ”) and Natural Health Trends Corp., a Delaware corporation (the “ Company ”). RECITALS WHEREAS, on July 28, 2015, the Company publicly disclosed a stock repurchase program (the “ Program ”) for the purchase of shares of the Company’s common stock, $0.001 par value per share (the “ Common Stock ”); WHEREAS, in furtherance of the Program, the Company has or will establish a repurchase plan (the “ Purchase Plan ”) with its broker (the “ Broker ”) under the Program in compliance with the requirements of Rule 10b5-1(c)(1) and Rule 10b-18 promulgated under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”); WHEREAS, Seller owns of record 676,886 shares of Common Stock ( “ Seller Stock ”); and WHEREAS, Seller wishes to sell to the Company, and the Company wishes to buy from Seller, some shares of Seller Stock in connection with the Company’s repurchase of shares pursuant to the Program and on the terms and conditions set forth herein. AGREEMENT For and in consideration of the promises and of the mutual representations, warranties, covenants and agreements contained herein, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and upon the terms and subject to the conditions hereinafter set forth, the parties do hereby agree as follows: Section 1.
